Illinois Official Reports

                                        Appellate Court



                            People v. Helm, 2014 IL App (5th) 130325



Appellate Court           THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                   WILLIAM P. HELM, Defendant-Appellant.


District & No.            Fifth District
                          Docket No. 5-13-0325



Rule 23 Order filed       September 2, 2014
Motion to publish
granted                   October 6, 2014
Opinion filed             October 6, 2014



Held                       The trial court properly declared that defendant’s pit bull was a vicious
(Note: This syllabus dog under the Animal Control Act and ordered that he be euthanized
constitutes no part of the after he bit one of defendant’s neighbors, since the trial court’s
opinion of the court but decision was not against the manifest weight of the evidence, which
has been prepared by the showed that defendant’s dogs were roaming around outside,
Reporter of Decisions unsupervised and without muzzles or other restraints, defendant’s
for the convenience of other dog was attacking one of the neighbor’s dogs when the neighbor
the reader.)               kicked that dog in an attempt to protect his dog, and the dog that bit the
                           neighbor had previously bitten other people.



Decision Under            Appeal from the Circuit Court of Madison County, No. 13-MR-141;
Review                    the Hon. Barbara L. Crowder, Judge, presiding.



Judgment                  Affirmed.
     Counsel on               Curtis L. Blood, of Collinsville, for appellant.
     Appeal
                              Thomas D. Gibbons, State’s Attorney, of Edwardsville (Patrick
                              Delfino, Stephen E. Norris, and Kelly M. Stacey, all of State’s
                              Attorneys Appellate Prosecutor’s Office, of counsel), for the People.



     Panel                    JUSTICE CATES delivered the judgment of the court, with opinion.
                              Justices Goldenhersh and Spomer concurred in the judgment and
                              opinion.


                                               OPINION

¶1         The State filed a complaint under section 15 of the Illinois Animal Control Act (Act)
       (510 ILCS 5/15 (West 2012)) and sought an order declaring Roscoe, a dog owned by the
       defendant, William P. Helm, to be a vicious dog within the meaning of section 2.19b of the
       Act (510 ILCS 5/2.19b (West 2012)). After a bench trial, the circuit court declared Roscoe to
       be a vicious dog and ordered that he be humanely euthanized. The court also ordered the
       defendant to pay a $100 public safety fine. On appeal, the defendant contends that the circuit
       court erred in declaring Roscoe to be a vicious dog where the evidence established that his
       conduct was justified under section 15(a)(3) of the Act (510 ILCS 5/15(a)(3) (West 2012)),
       because he was protecting a member of his household. We affirm.
¶2         Roscoe, a five-year-old pit bull, is the subject of the case. Roscoe is owned by the
       defendant, William P. Helm. Roscoe and a Husky called Chloe lived with the defendant in a
       duplex on Mockingbird Street in Troy, Illinois. On May 3, 2013, Roscoe attacked and bit
       Kenneth Whittaker, a neighbor of the defendant. On May 14, 2013, the State filed a
       one-count complaint seeking to declare Roscoe a vicious dog. Subsequently, the State
       amended its complaint to add a second count. In the amended complaint, the State sought an
       order declaring Roscoe to be a vicious dog under section 15 of the Act, and alleged that
       Roscoe was found to be a dangerous dog on three occasions (count I), and that Roscoe,
       without justification, attacked and seriously injured Kenneth Whittaker (count II). The case
       proceeded to a bench trial, and the defendant appeared without counsel. A summary of the
       evidence follows.
¶3         Kenneth Whittaker, the State’s first witness, testified that he lived near the defendant on
       Mockingbird Street in Troy, Illinois. He shared a residence with his sister and his nephew,
       and their two dogs, a Jack Russell terrier called Pork Chop and a boxer mix called Lad.
       Whittaker testified that he arrived home after work at about 6 p.m. on May 3, 2013, and let
       the dogs outside so that they could relieve themselves. As he stood outside waiting for the
       dogs, he noticed a pit bull (Roscoe) and a Husky (Chloe) running down the street, frolicking
       with each other. The dogs were not leashed or muzzled. They were unaccompanied by any
       human being.



                                                   -2-
¶4       Whittaker testified that the dogs caught the attention of Pork Chop, who was standing in
     the driveway. Pork Chop barked as the dogs ran past the house. The Husky took note of Pork
     Chop’s barking. She reversed course and charged toward Pork Chop. Pork Chop immediately
     fled and sped toward a tree in her yard. The Husky gave chase, closed the gap, grabbed Pork
     Chop, and began to bite her. She then attempted to flip Pork Chop over on her back.
     Whittaker ran over and yelled at the Husky to stop, but she continued to attack Pork Chop.
     Whittaker kicked the Husky twice, but she was not deterred. As Whittaker prepared to kick a
     third time, he felt something jump on his leg and grab his arm. It was the pit bull. The pit bull
     grabbed Whittaker’s arm in his jaws, clamped down, and shook his head from side to side.
     Just then, the defendant ran up and shouted at his dogs, Chloe and Roscoe. He told them to
     stop. Chloe released Pork Chop, and Roscoe let go of Whittaker’s arm. The defendant
     retrieved his dogs and took them home. He would return to the Whittaker residence a short
     time later to check on Whittaker and Pork Chop.
¶5       After the defendant left with his dogs, Whittaker went inside to see if Pork Chop was
     hurt. At that point, he discovered that Roscoe had bitten through his sweatshirt, and that
     Roscoe’s teeth had penetrated and ripped his skin, creating a bloody gash on his arm.
     Whittaker went to the emergency department. The attending physician cleaned the wound,
     but decided to call a plastic surgeon due to the extent of the injury. The plastic surgeon
     sutured the wound and released Whittaker. Whittaker had two follow-up visits with the
     plastic surgeon. The wound healed, but Whittaker was left with a prominent scar on his
     forearm.
¶6       Whittaker’s nephew and one of his neighbors testified as occurrence witnesses in the
     State’s case. Each corroborated Whittaker’s account of the incident.
¶7       The State then called witnesses and presented evidence regarding prior incidents in which
     Roscoe had bitten someone. According to the evidence, Roscoe bit a young woman in March
     2012. Because Roscoe did not have a current rabies vaccination at the time of that incident,
     he was impounded for 10 days for observation. Shortly after Roscoe was released from the
     10-day hold, he bit one of the defendant’s coworkers. Because of these incidents, the
     administrator of the Madison County animal control office opened an investigation in order
     to determine whether Roscoe should be declared a dangerous dog, and he asked the
     defendant to submit information relevant to that issue. Following the investigation, the
     administrator found Roscoe to be a dangerous dog. In a letter dated May 10, 2012, the
     administrator notified the defendant of his finding and instructed the defendant to keep
     Roscoe confined, or restrained with a leash and muzzle at all times when he was out in
     public.
¶8       In October 2012, Roscoe bit an eight-year-old girl. The administrator investigated this
     incident and found Roscoe to be a dangerous dog for a second time. In a letter dated
     November 13, 2012, the administrator notified the defendant of his finding, advised the
     defendant that this was the second time Roscoe had been found to be a dangerous dog, and
     instructed the defendant to keep Roscoe confined, or restrained while he was out in public.
¶9       Subsequently, Roscoe attacked and injured Kenneth Whittaker. Following an
     investigation, the administrator declared Roscoe to be a dangerous dog for a third time. On
     May 30, 2013, the administrator sent a letter notifying the defendant that Roscoe was found
     to be a dangerous dog for a third time and that he had requested the Madison County State’s


                                                 -3-
       Attorney to pursue a “vicious-dog” declaration. The defendant did not appeal any of the
       dangerous-dog findings.
¶ 10       The defendant was called as an adverse witness and then testified in defense of Roscoe.
       The defendant acknowledged that Roscoe had bitten three people on three separate occasions
       prior to the incident on May 3, 2013. The defendant also acknowledged that as a result of the
       incident on October 2012, he had been charged with an ordinance violation for failing to
       restrain Roscoe, and that he pled guilty to the charge. With respect to the incident on May 3,
       2013, the defendant testified he did not know that Roscoe and Chloe had gotten out of the
       house and that he had not permitted them to roam free. He testified that he thought Roscoe
       had gone after Kenneth Whittaker because Whittaker was kicking Chloe. The defendant
       noted that he returned to the Whittaker residence, after he had secured his dogs, to check on
       Kenneth Whittaker. He stated that he provided insurance information so that Whittaker could
       submit his medical bills for payment.
¶ 11       At the close of the evidence, the trial court found that the State had proven by clear and
       convincing evidence that Roscoe, without justification, attacked and seriously injured
       Kenneth Whittaker and that Roscoe had been found to be a dangerous dog on three separate
       occasions. The court declared Roscoe to be a vicious dog and ordered that he be humanely
       euthanized.
¶ 12       On appeal, the defendant contends that the trial court erred in declaring Roscoe to be a
       vicious dog where the evidence showed that his conduct was justified because he was
       protecting a member of his household. The defendant maintains that under section 15(a)(3), a
       dog may not be declared a vicious dog and ordered destroyed if he was acting to protect a
       member of his household.
¶ 13       A primary purpose of the Animal Control Act is to encourage tight control of animals in
       order to protect the public from harm. Beggs v. Griffith, 393 Ill. App. 3d 1050, 1054, 913
       N.E.2d 1230, 1235 (2009); Wilcoxen v. Paige, 174 Ill. App. 3d 541, 542-43, 528 N.E.2d
       1104, 1106 (1988). A complaint seeking a vicious-dog declaration is a statutory action
       brought under section 15 of the Act. 510 ILCS 5/1, 15 (West 2012). The legislature has
       provided specific definitions for many of the terms used in the Act, including the term
       “vicious dog.” See 510 ILCS 5/2, 2.19b (West 2012). Section 2.19b defines a vicious dog as
       “a dog that, without justification, attacks a person and causes serious physical injury or death
       or any individual dog that has been found to be a ‘dangerous dog’ upon 3 separate
       occasions.” 510 ILCS 5/2.19b (West 2012). Section 15(a) provides that: “[a] dog may not be
       declared vicious if the court determines the conduct of the dog was justified because *** the
       dog was *** protecting itself, its owner, custodian, or member of its household, kennel, or
       offspring.” 510 ILCS 5/15(a)(3) (West 2012).
¶ 14       The defendant argues that under section 15(a)(3), the trial court was required to find that
       Roscoe was not a vicious dog because the undisputed facts show that Roscoe acted to protect
       Chloe, a member of his household. Under the defendant’s interpretation of this section, a
       dog’s conduct would be justified each and every time the dog perceives a threat and acts to
       protect himself, his owner, or a member of his household. We do not believe that section 15
       can or ought to be given the interpretation ascribed by the defendant because the statutory
       language is clear and because the defendant’s interpretation is not in keeping with a primary
       legislative purpose of the Act. See People v. Tara, 367 Ill. App. 3d 479, 484, 867 N.E.2d 961,
       967 (2006) (plain language of the statute is the best indicator of the true intent and meaning

                                                  -4-
       of the legislature). Section 15 sets forth certain circumstances under which a dog’s conduct
       may be justified and clearly states that the court will make the ultimate determination of
       whether such circumstances are present and justify a dog’s conduct in the case before it. 510
       ILCS 5/15 (West 2012). Under section 15, the court may find that a dog’s conduct is justified
       where he was acting to protect a member of his household, but the statute does not mandate
       that a court find that a dog’s conduct is justified in every instance where a dog perceives a
       threat and acts to protect a member of its household.
¶ 15        In this case, the trial court considered and rejected the defendant’s contention that
       Roscoe’s attack on Kenneth Whittaker was justified because he was protecting a member of
       his household. The court noted that the evidence showed that prior to Roscoe’s attack on
       Kenneth Whittaker, the administrator of the Madison County animal control office had twice
       found Roscoe to be a dangerous dog and twice directed the defendant to keep Roscoe
       restrained at all times for the protection and safety of the public, and that the defendant had
       twice failed to do so. The court also noted that the evidence clearly showed that when Roscoe
       is in contact with people other than his owner, the people are in danger. The court considered
       that a purpose of the Act was to protect the public from vicious animals, and determined that
       even though Roscoe may have been reacting to protect Chloe, Roscoe’s attack could not be
       justified because he should not have been roaming around outside unsupervised and without
       a muzzle or other restraint.
¶ 16        After reviewing the record, we conclude that the trial court properly construed and
       applied the statutory provisions of the Act and that the court’s determination that Roscoe is a
       vicious dog within the meaning of section 2.19b of the Act is supported by clear and
       convincing evidence and is not against the manifest weight of the evidence.
¶ 17        Accordingly, the judgment of the circuit court is affirmed.

¶ 18      Affirmed.




                                                  -5-